Citation Nr: 1426203	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint disease, right wrist. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran presented testimony at a Travel Board hearing in June 2012, and a transcript of the hearing is associated with the Veteran's claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service, and may not be presumed to have been so incurred.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.

3.  The evidence of record is in equipoise as to whether the Veteran's residuals of a right wrist injury are related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a presumptive basis, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  Resolving all doubt in the Veteran's favor, residuals of a right wrist injury was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In July and October 2010 letters, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

Moreover, the Veteran was afforded VA examinations in August 2010.  The examiners conducted the requisite hearing tests, physical examinations and considered the Veteran's statements prior to rendering their opinions.  In September 2010, an addendum opinion was provided for the audiological examination because the Veteran's claims file was not available at the time of the August 2010 VA examination.  

The Veteran's service treatment records have been obtained and considered.  The Board notes that the Veteran has alleged that he was treated for a broken wrist in December 1972 at a base hospital in Quonset Point, Rhode Island.  However, no records of such treatment were associated with the Veteran's claims file.  A Formal Finding of Unavailability was associated with the claims file in November 2010.  The Veteran was notified by a November 2010 letter explaining that the National Personnel Records Center (NPRC) provided a negative response and that a record of his December 1972 treatment for his right wrist did not exist or was unavailable.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Bilateral Hearing Loss

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely bilateral hearing loss.  The Veteran was afforded a VA examination in August 2010.  The examination revealed the following puretone thresholds, in decibels:





HERTZ 



500
1000
2000
3000
4000
RIGHT
15
20
50
60
60
LEFT
20
25
55
60
65

The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran has submitted evidence of an in-service injury.  Specifically, the Veteran stated that he worked within 10 feet of aircraft while the engines were running.  See June 2012 Board Hearing Transcript, pp. 4-5.  The Veteran's DD-214 lists his specialty as aircraft mechanics.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current bilateral hearing loss is not related to his in-service acoustic trauma.  

Here, there is no evidence of hearing complaints in the Veteran's service treatment records.  The Veteran's July 1972 entrance audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
20
5
5
10
10

By comparison, the Veteran's July 1975 separation audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
10
5
20
5

To that end, the Board acknowledges that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not met at separation, service connection may still be established through probative evidence that the current disability is service-related.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  However, such probative evidence has not been presented here, including on a presumptive basis.  

There is private medical evidence from S.V., audiologist, who opined that the Veteran's hearing loss and tinnitus are a direct result of non-protected exposure to noise in a hazardous noise situation.  The audiologist notes the Veteran's noise exposure in service.  

The Veteran was also afforded a VA examination in August 2010.  The Veteran reported noise exposure in service from working on aircraft; post service work at a railroad and denied any exposure to recreational noise.  The examiner did not have the benefit of the Veteran's claims file, so another VA audiologist provided an addendum in September 2010, which opined that the Veteran's hearing loss is not related to his active service.  She reasoned that there was no progression in the Veteran's hearing thresholds from enlistment to separation.  She further noted that exposure to noise can cause temporary or permanent damage and that one way to gauge whether permanent damage has occurred is to check audiograms taken after the noise exposure.  A normal audiogram subsequent to noise exposure would verify that the hearing recovered without permanent threshold shift.  

Upon review of the evidence, the Board finds the September 2010 VA audiologist's opinion more probative that the private audiologist or the Veteran's statements.  In that regard, the private audiologist does not state whether he reviewed the Veteran's service audiograms.  Next, the Board finds the opinion to be vague as it links the Veteran's hearing loss to "exposure to noise in a hazardous noise situation."  The audiologist does not specify if the noise exposure to which he refers is the Veteran's in-service activities or post-service exposure.  Further, the Veteran reported that he worked on a railroad post-service, which the audiologist did not address how this may have affected the Veteran's hearing, if any.  On the other hand, the September 2010 VA audiologist reviewed the Veteran's service audiograms and provided a well-reasoned opinion as to why the Veteran's hearing loss was not related to service.  The probative value of medical opinion evidence is based on the audiologist's knowledge and skill in analyzing the data and the medical conclusion that the examiner reaches.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran has opined that his hearing loss is directly related to his active service.  In support of his opinion, he has cited to his confirmed noise exposure in service.  He has not stated how long his hearing loss has been present.  While the Veteran is competent to report symptoms, he is not competent as a lay person to provide an opinion relating current sensorineural hearing loss to service as this is beyond the capacity of a lay person to observe.  Although the Veteran is competent to report the events he experienced in service and thereafter, an audiologist reviewed the history and determined that current the current sensorineural hearing loss disability was less likely than not related to service.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran did not report any hearing difficulties at that time.  The first complaint of hearing loss post-service did not occur until his July 2010 claim for compensation - over 30 years after his 1975 separation from service.  As hearing loss was not shown at the time of the separation examination, service connection based on continuity of symptomatology after separation is not warranted

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

The Veteran has a current disability - namely tinnitus - and as noted above, conceded in-service injury.  The Veteran testified that the ringing in his ears is constant and "it's been there ever since."  See Board Hearing Transcript, May 2012 pp. 11-12.  The September 2010 VA audiologist opined that the Veteran's tinnitus is not a result of noise exposure during his military service.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  For the foregoing reasons, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Wrist Injury 

At an August 2010 VA examination, the Veteran reported injuring his wrist after falling off of a helicopter during active service.  He reported that he was treated with a short arm cast and his wrist appeared healed until 10 years ago when he began to experience intermittent aching.  He denied any new trauma and has not sought treatment for it since separation from active service.  

On examination, the examiner noted that the Veteran had limited motion due to stiffness, but no tenderness, swelling, crepitus, deformity or laxity.  An x-ray examination revealed no acute fracture and normal alignment.  The examiner diagnosed the Veteran with advanced radiocarpal degenerative joint disease with cystic changes at the distal radius.  The examiner opined that the Veteran's right wrist is less likely as not the result of an in-service injury.  She reasoned that the Veteran's service treatment records are silent for any right wrist injury; although, she noted that the Veteran was adamant that the incident occurred.  She added that "the [V]eteran's reported history of a fall onto an outstretched hand that resulted in a wrist fracture is a plausible scenario . . . The objective findings of stiffness and limited motion at the dorsal wrist, as well as the radiology findings are consistent with the type of fracture reported by the [V]eteran."  
In considering the evidence of record, the Board finds that the lay and medical evidence of record for and against the claim are in relative equipoise.  The Veteran has consistently reported the manner in which he injured his arm in service.  He is competent to report that he broke his wrist.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds that he is credible.  In that regard, although there is no record of the Veteran's treatment in his service treatment records, it appears that the records may be incomplete.  In that regard, the Veteran's sick call treatment record lists a number "3" at the bottom of the page, which indicates that there may be earlier pages that are not of record.  The handwritten treatment notes also skip from September 1972 to November 1973.  Although the NPRC has already confirmed that they have not been able to find any further documents, this does not mean that they do not exist.  Further, although the August 2010 VA examiner opined that the Veteran's injury was not as a result of an in-service injury, she did so for lack of evidence in the Veteran's service treatment records.  However, her opinion also indicated that the Veteran's reports of the injury were plausible and would explain the Veteran's current condition.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for residuals of a right wrist injury is granted.  


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.  

Service connection for residuals of a right wrist injury is granted.  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


